NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 11-3535
                                      ___________

                                  FEROY WAROUW,
                                          Petitioner

                                           v.

                 ATTORNEY GENERAL OF THE UNITED STATES,
                                       Respondent
                    ____________________________________

                       On Petition for Review of an Order of the
                            Board of Immigration Appeals
                             (Agency No. A097-150-198)
                     Immigration Judge: Honorable Henry S. Dogin
                      ____________________________________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                    April 11, 2012

            Before: AMBRO, ALDISERT and NYGAARD, Circuit Judges

                             (Opinion filed April 20, 2012)
                                    ___________

                                       OPINION
                                      ___________

PER CURIAM

      Feroy Warouw, a native and citizen of Indonesia, petitions for review of the Board

of Immigration Appeals‟ (BIA) order denying his second motion to reopen his removal

proceedings. For the following reasons, we will deny the petition for review.
                                              I.

       Warouw is an ethnic Chinese Christian from Indonesia who came to the United

States in 2001 as a non-immigrant visitor and overstayed his visa. After removal

proceedings were commenced against him, Warouw filed for asylum, withholding of

removal, and protection under the Convention Against Torture (CAT). The Immigration

Judge (IJ) determined that Warouw‟s application for asylum was untimely, see 8 U.S.C.

§ 1158(a)(2)(B), and that he had failed to establish that he was eligible for either

withholding of removal or relief under the CAT because he had not demonstrated that it

was more likely than not that his life would be threatened, see 8 U.S.C. § 1231(b)(3)(A),

or that he would be tortured, see 8 C.F.R. § 1208.16(c)(2), if removed to Indonesia.

Accordingly, by order entered May 18, 2004, the IJ denied relief. Upon review, the BIA

affirmed and adopted the IJ‟s decision.

       In November 2005, Warouw filed a timely motion to reopen his removal

proceedings in which he argued that conditions in Indonesia had worsened for ethnic

Chinese Christians. See 8 C.F.R. 1003.2(c)(1). By order entered March 1, 2006, the

Board denied the motion.

       On April 18, 2011, Warouw filed a second motion to reopen his removal

proceedings. Recognizing that his motion was untimely and number-barred, Warouw

sought to meet the exception for motions that rely on material evidence of changed

country conditions, see 8 U.S.C. § 1229(c)(7)(C)(ii); 8 C.F.R. § 1003.2(c)(3)(ii), and

argued that there had been a recent increase in the persecution of Christians by Muslim
                                              2
extremists in Indonesia. In support of his motion, Warouw submitted an affidavit in

which he described several recent incidents of violence against Christians, and stated that

his family and friends had corroborated that “the mistreatment and persecution of

Christians by Muslims are on the rise.” (AR000035.) Warouw also submitted three

reports from the State Department, including the 2009 and 2010 International Religious

Freedom Reports and the 2009 Human Rights Report, as well as a number of newspaper

articles reporting on Muslim extremism against Christians. The BIA denied relief,

explaining that the new evidence, when compared to the evidence presented to the IJ, did

not demonstrate materially changed conditions in his home country. See 8 U.S.C.

§ 1229a(c)(7)(C)(ii).

       Warouw now seeks review of the BIA‟s decision.

                                             II.

       We have jurisdiction to review the BIA‟s final order of removal under 8 U.S.C.

§ 1252(a), and review a decision denying a motion to reopen for abuse of discretion. Guo

v. Ashcroft, 386 F.3d 556, 562 (3d Cir. 2004). Under this standard, we may not disturb

the BIA‟s decision unless it is “arbitrary, irrational, or contrary to law.” Sevoian v.

Ashcroft, 290 F.3d 166, 174 (3d Cir. 2002) (internal quotation marks and citation

omitted).

       Under the governing regulations, “an alien may file only one motion to reopen

removal proceedings . . . and that motion must be filed no later than 90 days after the date

on which the final administrative decision was rendered.” 8 C.F.R. § 1003.2(c)(2).
                                              3
However, the “time and numerical limitations . . . shall not apply” to motions to reopen to

“apply or reapply for asylum or withholding of deportation based on changed

circumstances arising in the country of nationality . . . if such evidence is material and

was not available and could not have been discovered or presented at the previous

hearing.” 8 C.F.R. § 1003.2(c)(3). “A motion to reopen must establish prima facie

eligibility for [the relief sought].” Guo, 386 F.3d at 563.

       Warouw argues that the BIA abused its discretion by failing to articulate the basis

for its finding that he had failed to demonstrate changed country conditions. According

to Warouw, the Board failed to make specific reference to any of the incidents described

in the supporting documents, and instead issued a cursory, two-paragraph decision.

Warouw also argues that the Board‟s failure to fully consider the evidence amounted to a

violation of his Fifth Amendment due process rights.

       We have previously explained that “[t]he BIA is not required to write an exegesis

on every contention. What is required is merely that it consider the issues raised, and

announce its decision in terms sufficient to enable a reviewing court to perceive that it

has heard and thought and not merely reacted.” Filja v. Gonzales, 447 F.3d 241, 256 (3d

Cir. 2006) (internal quotation marks and citation omitted). In reviewing evidence of

changed country conditions, the BIA should “demonstrate that it has considered such

evidence, even if only to dismiss it.” Zheng v. Att‟y Gen., 549 F.3d 260, 268 (3d Cir.

2008) (quoting Wang v. BIA, 437 F.3d 270, 275 (2d Cir. 2006).


                                              4
       In this case, the Board noted that Warouw had submitted “various reports issued

by the United States Department of State, international organizations and news articles,”

and “an affidavit wherein he informs that family and friends have advised him that „the

mistreatment and persecution of Christians by Muslims are on the rise.‟” (AR000003.)

The Board specifically identified two of the incidents described in the affidavit, including

the alleged theft of Warouw‟s son‟s cell phone. The Board also noted that, contrary to

Warouw‟s contention, the Department of Homeland Security urged that conditions in

Indonesia had improved. The Board then explained as follows: “We have considered the

evidence proffered with [Warouw‟s] present motion. However, viewed in the context of

[Warouw‟s] testimony and evidence regarding conditions in Indonesia presented when

this case was last before the [IJ], we do not find that the proffered evidence has been

shown to demonstrate materially changed conditions in his country of nationality.” (Id.)

       Based on these statements and our review of the record, we are satisfied that the

Board considered the documentary evidence before it. While the Board did not conduct

an exhaustive analysis of each document that Warouw submitted, its explanation of its

reason for denying the motion is sufficient. Insofar as Warouw argues that he was denied

due process, we note that the Board‟s decision contains sufficient indicia that it made an

individualized determination of his case. See Abdulai v. Ashcroft, 239 F.3d 542, 550 (3d

Cir. 2001). Therefore, we discern no abuse of discretion.




                                             5
                                      III.

We will deny the petition for review.1




1
    Petitioner‟s Motion for Leave to File Addendum to Brief is granted.
                                        6